DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendments and arguments/remarks filed on 12/15/2020 have been entered and fully considered.
Instant claims 1, 4-5, and 7-13 have been amended currently.
Currently, instant claims 1-14 are pending.

Response to Arguments
Applicant’s arguments/remarks with respect to claim(s) 1 and 12, and their corresponding dependent claims, have been considered but are moot because the new ground of rejection does not entirely rely on any reference(s) applied in the prior rejection(s) of record for any teaching or matter specifically challenged in the argument.  Currently, the previous rejections have been modified by employing Blanksby et al. to meet newly added claim limitations; see modified rejections below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0042929 A1 (Ogura) in view of W.O. 2015/133259 A1(Taniuguchi et al.) – The Examiner will be employing the English translation/equivalent of U.S. 2016/0372311 A1 (‘311) for Taniguchi et al.
	In regards to instant claims 12 and 14; Ogura discloses (abstract, fig. 1-8, and para. [0001]) “a mass spectrometer” (MSn – “n” is an integer equal to or more than 3) that can be combined with a chromatography component.  Ogura further teaches (para. [0006]) the analysis of protein, “lipid”, and the like via CID.  Ogura further discloses (para. [0014]) an MSn analysis operations (encompassing the recited mass spectrometry analyzing method steps of the instant claims) of:  determining whether or not an ion that is held as a precursor ion to be dissociated in the first stage in the precursor ion information memory unit exists on an MS1 spectrum obtained at a time of executing an analysis; performing an MS2 analysis in which the ion is set as a precursor ion, if the ion exists; determining whether or not an ion that is held as a precursor ion to be dissociated in the second stage in association with the precursor ion to be dissociated in the first stage in the precursor ion information memory unit exists on an MS2 spectrum obtained through the MS2 analysis; and performing an MS3 analysis in which the ion is set as a precursor ion, if the ion exists.
Ogura does not discloses the use of “radical species of a predetermined molecule to induce a reaction between ions and the radical species.”  However,  ‘311 discloses (abstract) an ion analyzer, wherein a cloud of ions captured in an ion trap (2) is irradiated with a stream of hydrogen radicals in order to cause a radical induced dissociation which does not rely on the transfer or capture of electrons within the ion trap (2), whereby c/z-type fragment ions are efficiently generated.  The mass spectrometer of ‘311 comprises (fig. 1 and 5) ion source 1, ion trap 2 having a central area, hydrogen radical irradiator 5 (a means to form “radical species”), gas supplier 6 with gas supply source 61, time-of-flight mass separator 3 for separating the ions according to their mass-to-charge ratios, and an ion detector 4 for detecting the separated ions.  Ogura and ‘311 both disclose ion analyzers comprising ion traps that employ external CID gases for the purposes of forming ions with their respective ion traps (see their respective fig. 1); therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ a different external gas than that of a CID gas for the purpose of forming ions within their respective ion traps since it is well known that ion traps are designed to capture generated ions during use (para. [0041] of Ogura).  

	In regards to instant claim 13; ‘311 discloses (fig. 2 and 4) a MS spectra of an amino acid being sequenced via CID MS:  (showing multiple peaks separated by a difference of carbon’s molecular weight – 12 Da or amu – to represent the molecular structure of the sequence via MS).

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. 2016/0042929 A1 (Ogura) and W.O. 2015/133259 A1(Taniuguchi et al.) – The Examiner will be employing the English translation/equivalent of U.S. 2016/0372311 A1 (‘311) for Taniuguchi et al/; and in further view of U.S. 2008/0296486 A1 (Blanksby et al.).
In regards to instant claims 1 and 5-6; Ogura discloses (abstract, fig. 1-8, and para. [0001]) a mass spectrometer (MSn – “n” is an integer equal to or more than 3) that can be combined with a chromatography component for analysis:  (“A mass spectrometer for performing mass spectrometry of product ions …”).  The device of Ogura (fig. 1 and 6, para. [0041]-[0042]) comprises a mass analyzer including an ionizer 21 (“an ion reactor …” and “a reaction chamber”) for ionizing sample components (“a target component in a sample”), an ion trap 22 employing a CID (collision induced dissociation) gas within a central area of the trap (“a precursor ion isolator …”, “an ion dissociator …”, “a mass separator”), and a time-of-flight (TOF) mass spectrograph 23 (“a separating-detecting section …”, “a dissociation chamber”) for separating the ions emitted from the ion trap 22; the current citation further encompasses the usage of the device of Ogura (encompassing the functional language of instant claim 5).  Ogura discloses (fig. 1 and 6, para. [0040]) a data processor 3 for processing data (“a data analyzer”) acquired by the mass analyzer 2, an analysis controller 4 for controlling the operation of each unit, a central control unit 5 for comprehensively controlling the entire system, and an operation unit 6 and a display unit 7 as user interfaces; further encompassing the usage of the data processor of Ogura for use in processing acquired data.
Ogura does not discloses the use of “radical species of a predetermined molecule to induce a reaction between ions and the radical species.”  However,  ‘311 discloses (abstract) an ion analyzer, wherein a cloud of ions captured in an ion trap (2) is irradiated with a stream of hydrogen radicals in order to cause a radical induced dissociation which does not rely on the transfer or capture of electrons within the ion trap (2), whereby c/z-type fragment ions are efficiently generated.  The mass spectrometer of ‘311 comprises (fig. 1 and 5) ion source 1, ion trap 2 having a central area, hydrogen radical irradiator 5 (a means to form “radical species”), gas supplier 6 with gas supply source 61, time-of-flight mass separator 3 for separating the ions according to their mass-to-charge ratios, and an ion detector 4 for detecting the separated ions.  Ogura and ‘311 both disclose ion analyzers comprising ion traps that employ external CID gases for the purposes of forming ions with their respective ion traps (see their respective fig. 1); therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ a different external gas than that of a CID gas for the purpose of forming ions within their respective ion traps since it is well known that ion traps are designed to capture generated ions during use (para. [0041] of Ogura).  
The combination of Ogura and ‘311 does not expressly disclose a “data analyzer configured to estimate a saturated bond site and an unsaturated bond site based on signal intensities of product-ion peaks on a mass spectrum created based on detection signals obtained by the separating-detecting section.”  However, Blanksby et al. discloses (title and abstract) a mass spectrometric method for determining the “position” of unsaturation in a compounds comprising multiple types of bonds like single (“saturated bond site”) and double (“unsaturated bond site”) bonds (schemes 1 and 3-4).  Blanksby et al. discloses (para. [0100]) employing any type of trapping mass spectrometer (e.g., ion-trap or ion cyclotron resonance) or any tandem mass spectrometer (e.g., quadrupole-time of flight, triple quadrupole or selected ion flow tube) that can provide sufficient residence time for ions to undergo reaction with ozone.  Blanksby et al. further discloses (para. [0075] and [0160]) the use of a computer program for selecting ions of a given mass-to-charge ratio; wherein information in relation to selected molecular structural features of the compound obtained by other spectroscopic techniques is entered into the program, the program then utilizes this information to calculate the molecular structure of the compound - with the exception of the position(s) of unsaturation, the program then receives data in relation to the ozone induced dissociation of a mass selected ion, and then proceeds to calculate the position(s) of unsaturation based on the ozone induced dissociation data and the previously entered data:  (encompassing the specific steps performed by the claimed “data analyzer”).  The combination of Ogura and ‘311 (para. [0040] of Ogura), and Blanksby et al. (para. [0075] and [0160] respectively) both disclose the use of computers and/or programs for the purpose of processing sample within a type of computer controlled mass spectrometer for analysis; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the computer program of Blanksby et al. (para. [0075] and [0160 respectively) within the computer from the computer from the combination of Ogura and ‘311 (para. [0040] of Ogura) for the purpose of proving mass spectrometric methods for the determining the position(s) of unsaturation in a compound(s) (para. [0006] of Blanksby et al.) in order to be able to allow an operator to be able to better identify variations in the position of unsaturation that causes variations in physical and chemical properties of a molecule (para. [0002] of Blanksby et al.).

	In regards to instant claim 2; ‘311 discloses (fig. 1) the use of hydrogen radicals via source 51.  
	In regards to instant claim 3; ‘311 discloses (para. [0057]) the use of helium and argon as CID gases.
	In regards to instant claim 4; ‘311 discloses (para. [0086]) the use of a heater or similar device to employ for maintaining high temperatures for hydrogen radicals.
	In regards to instant claims 7-10; Ogura discloses (fig. 1 and 6, para. [0040]) a data processor 3 for processing data (“a data analyzer”) acquired by the mass analyzer 2, an analysis controller 4 for controlling the operation of each unit, a central control unit 5 for comprehensively controlling the entire system, and an operation unit 6 and a display unit 7 as user interfaces; further encompassing the usage of the data processor of Ogura for use in processing acquired data.  Ogura further teaches (para. [0006]) the analysis of protein, “lipid”, and the like via CID.  Blanksby et al. discloses (para. [0075] and [0160]) the use of a computer program for selecting ions of a given mass-to-charge ratio; wherein information in relation to selected molecular structural features of the compound obtained by other spectroscopic techniques is entered into the program, the program then utilizes this information to calculate the molecular structure of the compound - with the exception of the position(s) of unsaturation, the program then receives data in relation to the ozone induced dissociation of a mass selected ion, and then proceeds to calculate the position(s) of unsaturation based on the ozone induced dissociation data and the previously entered data:  (encompassing the specific steps performed by the claimed “data analyzer”).
	In regards to instant claim 11; Ogura discloses (para. [0041]) the use of electrospray ionization:  (encompassing “an electro-using ion dissociator …”).  Ogura further discloses (fig. 1 and 6, para. [0040]) a data processor 3 for processing data (“a data analyzer”) acquired by the mass analyzer 2, an analysis controller 4 for controlling the operation of each unit, a central control unit 5 for comprehensively controlling the entire system, and an operation unit 6 and a display unit 7 as user interfaces; further encompassing the usage of the data processor of Ogura for use in processing acquired data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on Mon. - Fri.; approx. 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797